DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 20 is objected to because of the following informalities:  Due to the amendment of claim 2, Examiner suggests reciting that the hood is translatable from the steerable ‘sheath’ instead of the steerable ‘catheter’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daniel et al (US 6,174,307 –cited by applicant).
Re claims 2, 13, 18-20: Daniel discloses a tissue imaging assembly comprising:
a steerable sheath 111, 112, 114 with a plurality of pull wires to control articulation of the sheath (col 7, lines 34-38; wherein the inner tube 11, tube 112, and member 114 constitute an outer sheath covering; and col 8, lines 11-18; wherein the portion 114 is flexible so as to be steerable; col 8, lines 11-18 and Figure 7; see the 
a steerable catheter deployable within the steerable sheath (col 7, lines 42-47; col 8, lines 11-18; see catheter 120 which is steerable); and 
an imaging hood at a distal end of the steerable catheter, the imaging hood and steerable catheter being expandable and independently translatable with respect to the steerable sheath and the steerable catheter (col 7, lines 47-59; wherein the hood 116 is translatable relative to the catheter (i.e. the hood is attached to portion 114 and is slidable relative the catheter 120 which is placed within portion 114 when end lock ring 113 is not attached) and relative to the sheath (i.e. the hood is slidable relative sheath portions 112 to be made smaller and in the opposite direction to be expanded);
wherein the steerable catheter comprises: an imager (col 8, line 57-col 9, line 3; see the “imaging fiber 132”; and a lumen for delivering an elongate instrument out a distal region of the steerable catheter (col 8, line 57-col 9, line 3; see lumen 134).
Daniel also disclose a corresponding method using the assembly to perform steps of translating the catheter with respect to a sheath, inserting an instrument through the lumen, imaging a tissue region with the imaging element, and expanding the expandable hood (see the above-cited portions and also see col 8, line 57-col 9, line 3 with the “imaging fiber 132” for imaging the tissue region).
Re claims 4-7, 15-17: The elongate instrument is a needle (col 8, line 29; see piercing needle assembly) or electrode (col 15, line 40; see “electrodes”) and the imager includes an optical imaging fiber sized to fit within an imaging lumen (col 8, line 57-col 9, line 3; see the “imaging fiber 132” within lumen shown in Figure 1B).

Re claims 10, 11: The lumen is concentric or eccentric (see figure 1B; see the liumens 134, 130, 132 relative to itself and relative to the catheter 120).
Re claim 12: The steerable catheter further defines a fluid delivery lumen (col 15, lines 41-45; see “fluid” for the lumen).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al (US 6,174,307 –cited by applicant), as applied to claims 2, 13, and 19, in view of Flaherty et al (US Pub 2004/0158143 –cited by applicant).
Re claims 3, 14, 21: Daniel discloses all features of the instant invention except that the lumen is for a guidewire instrument. However, Flaherty teaches of a catheter 20 that includes a lumen for advancing the catheter over a guidewire 26 [0059; see the catheter and guidewire]. It would have been obvious to the skilled artisan to modify Daniel, to utilize a guidewire as taught by Flaherty, as such is a well-known instrument used with a catheter to facilitate advancing of the catheter to a desired target.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,092,172. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘172 features a steerable catheter (which have at least a lumen), steerable sheath, an imaging element, and an expandable hood (see the barrier/membrane). While the claims of ‘172 include additional components such as the .

Claims 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, 14, and 16 of U.S. Patent No. 10,463,237. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘237 features a steerable catheter (which have at least a lumen), steerable sheath with control wires, and an imaging element (see the optical imaging assembly and optical fiber). While the claims of ‘237 are directed to a method and do not positively recite an “imaging” step, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.

Claims 1, 6, 7, 13, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 24, and 41 of copending Application No. 14/843,475. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘475 features a steerable sheath with control wires, steerable catheter that extends through the sheath, a distal end effector that is a hood and is independently movable, and a visualization imaging element. While the claims of ‘475 include additional features such as a distal end effector steering mechanism, the skilled artisan would conclude that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/16/21 have been fully considered but they are not persuasive. Applicant argues that the claimed ‘steerable sheath’ would not encompass Daniel’s bendable flexible tubular member 114. Respectfully, the Examiner disagrees and finds that the member 114 is a sheath because it surrounds/covers other components such as the catheter and it is steerable because its flexible material make it capable to bend. The newly claimed feature regarding the “plurality of pull wires” is not found to be supported by the specification and, additionally, Daniel discloses such control/steering wires. Therefore, the rejection is maintained. The double patenting rejection is also maintained, as Applicant requested it be held in abeyance.
The previous specification objection, 112 6th interpretation, and the 112 2nd rejection are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793